internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi b1-genin-150832-01 date june this responds to your letter of date in which you requested that we election to be treated as an s_corporation for federal reinstate tax purposes unfortunately we are unable to reinstate election to be an s_corporation unless the taxpayer submits a formal private_letter_ruling request for a statement of the issues treated in private letter rulings and the procedures for filing such a ruling please refer to revproc_2002_1 to obtain a copy of revproc_2002_1 please call the internal_revenue_code provides that an election to be an s_corporation is terminated whenever the corporation ceases to be a small_business_corporation sec_1362 under certain circumstances the secretary will treat an s_corporation which inadvertently terminated as continuing sec_1362 the determination of whether an s_corporation was inadvertently terminated is made by the commissioner under the income_tax regulations the corporation has the burden of establishing that the commissioner should determine that the termination was inadvertent sec_1_1362-4 to request inadvertent termination relief the corporation should submit a ruling_request setting forth all relevant facts pertaining to the event including the date of the corporation’s election under sec_1362 a detailed explanation of the event causing termination when and how the event was discovered and the steps taken to return the corporation to small_business_corporation status sec_1_1362-4 the corporation and all persons who were shareholders of the corporation at any time during the relevant period must sign a statement agreeing to make any adjustments the commissioner may require sec_1_1362-4 absent a private_letter_ruling determining that the s_corporation termination was inadvertent the corporation and any successor_corporation will not be eligible to make another s_corporation_election for years following the tax_year in the s_corporation_election terminated without obtaining consent from the secretary sec_1362 income_tax reg sec_1_1362-5 genin-150832-01 we hope that this information is helpful to you if you have additional questions please contact at s dianna k miosi sincerely dianna k miosi branch chief branch passthroughs special industries
